Citation Nr: 0106306	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
residuals of left hip surgery.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1962.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In May 2000, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  

This decision will address the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a right hip disability.  
The remaining issue will be the subject of the remand that 
follows this decision.  


FINDINGS OF FACT

1.  In an October 1974 rating decision, the RO denied service 
connection for a right hip disorder; after notification of 
his appellate and procedural rights, the veteran did not 
appeal.  

2.  Evidence added to the record since the October 1974 
rating decision does not bear directly and substantially upon 
the specific matter now under consideration and, when 
considered alone or together with all of the evidence, both 
old and new, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The October 1974 rating decision, which denied service 
connection for a right hip disability is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2000).  

2.  Evidence received since the October 1974 rating decision 
is not new and material, and is not sufficient to reopen the 
claim for service connection for a right hip disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the October 1974 rating 
decision will be briefly summarized as follows:

The service medical records showed that on enlistment in May 
1958, the veteran had pain associated with osteomyelitis of 
the right upper femur which was noted to have been 
successfully treated in April 1955, with no recurrence.  In 
October 1961, the veteran complained of a recurrence of pain 
in the right hip, radiating to the anterior thigh muscle 
groups.  There was no limitation of motion, but he had pain 
on walking and limped.  It was noted that he had undergone 
extensive surgery on the right hip before coming into the 
service.  The examiner recommended local heat and medication.  
He was again seen that same month, and reported having 
osteomyelitis of the right hip in 1955, and undergoing 
aspiration and surgical drainage.  He reported that since 
then, he had occasional pain and swelling in the operation 
area.  He reported having a flare-up of pain the week prior 
and currently reported increased pain.  X-rays were noted to 
show a cystic type of lesion in the greater trochanter area.  
It was noted that this could represent a Brodie type of 
abscess.  Antibiotic therapy for 7 days and light duty were 
diagnosed.  At separation in May 1962, no right hip 
disability was noted or complained of.  VA records showed 
that in June 1974, the veteran was hospitalized at a VA 
facility.  He reported having osteomyelitis of the right hip 
since he was 16 years of age, and that this was treated and 
apparently cured.  Osteomyelitis, old, healed, right hip was 
among the diagnoses.  

The RO denied the veteran's claim in October 1974, finding 
that the disability existed prior to service and was not 
aggravated therein.  


Analysis

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (Court) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light the holding in Hodge, the Board is now 
required to analyze newly submitted evidence according to the 
standard outlined in 38 C.F.R. § 3.156(a).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated de novo 
on the merits by the VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In reviewing the evidence that has been received since the 
October 1974 rating decision, the Board notes that the 
veteran submitted service medical records, and VA records 
beginning in the 1970's have also been associated with the 
claims file.  He has also offered hearing testimony in 
support of his claim.  The service medical records are 
duplicates of those previously considered.  The VA records 
show that in February 1977 and in September 1978, the veteran 
was treated for an unrelated disorder, and osteomyelitis of 
the right femur was noted on both occasions.  The veteran 
complained of right hip pain in July 1990 and in October 1990 
at a VA facility.  In June and July 1997, he was treated for 
tenderness of the right thigh.  An abscess of the right thigh 
was found.  The veteran testified in May 1998 and in July 
1999 before a hearing officer at the RO regarding his claim, 
and he also testified before the undersigned member of the 
Board in May 2000.  On these occasions, he stated that he had 
undergone surgery for his right hip prior to service in 1954 
and that this was done at St. Mary's Hospital in Flint 
Michigan.  He reported that during service he was treated for 
right hip complaints while aboard ship and thereafter when 
the ship docked in Long Beach.  He also reported on his 
current right hip complaints.  Complete transcripts are of 
record.  

The Board finds that this evidence does not constitute "new 
and material" evidence which would allow the claim to be 
reopened.  Specifically, the Board finds that the service 
medical records are duplicates, and were previously 
considered.  Thus, they cannot be considered new.  While the 
VA records are new because they were not before the RO at the 
time of the October 1974 decision, they are not material 
since they merely document complaints of right hip pain.  
This evidence is cumulative in nature, since right hip pain 
was complained of in previously considered records.  This 
newly submitted evidence documents continuing right hip pain 
after the October 1974 decision.  The more recent evidence 
does not tend to show that the veteran's disability was 
incurred in or aggravated by service.   The Board finds that 
the veteran's testimony is also not new and material.  He has 
testified concerning treatment for his right hip disability; 
however this evidence is cumulative in nature, and is no more 
than a recitation of his complaints as noted in the prior 
decision.  

Thus, the newly submitted evidence is either duplicative or 
cumulative in nature and, as noted above, does not tend to 
show that the veteran's right hip disorder was incurred in or 
aggravated by service.  As noted, there is testimony by the 
veteran to the effect that his right hip disability is 
related to service.  This testimony is new, but not material 
because the veteran is not competent to make such a 
determination.  Where, as here, the determinative issue is 
one of medical causation, competent medical evidence 
connecting the current disability to the veteran's service is 
required, and lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. § 5108.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, new and 
material evidence has not been submitted to reopen the claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a nervous disorder is not 
reopened.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
left hip surgery.  The record shows that the veteran 
underwent a total hip arthroplasty at a VA facility during 
hospitalization in October 1974.  The record shows that the 
veteran was hospitalized at a private facility due to severe 
pain of the left hip in November 1973.  It was noted that in 
January 1973, the veteran underwent a left hip fusion, and in 
December 1973, he was treated for infection. In November 
1974, the veteran underwent a left total hip arthroplasty, 
Charnely-Mueller design, at a VA facility.  Thereafter 
beginning in 1977 he has been treated for left hip 
complaints.   The RO has not examined the veteran or 
requested an opinion regarding his claim under 38 U.S.C.A. 
§ 1151.  

Where the record before the Board is inadequate to render a 
fully informed decision on the issue of service connection, a 
remand to the RO is required to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377-78 (1993).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:  

     1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left hip disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by a board-certified orthopedic 
surgeon, if available, to evaluate the 
veteran's left hip disability.  A 
complete history must be taken, and the 
claims file as well as a copy of this 
remand must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner must note in the examination 
report that this has been accomplished.  
All indicated tests must be conducted.  
The examiner should indicate whether any 
left hip disability was proximately due 
to, caused by, or increased in severity 
because of medical treatment afforded the 
veteran by VA.  If so, the examiner 
should also express an opinion as to 
whether such disorder was the certain or 
intended result of the particular 
treatment. The examiner should fully 
explain the factual bases of all opinions 
and if these matters cannot be medically 
determined without resort to speculation, 
this should be commented upon.  All 
opinions rendered by the examiner should 
be supported by a complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  Thereafter, the RO should review the 
record and ensure that all of the 
directives of this remand are carried out 
in full.  If not, corrective action must 
be taken.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 



